Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record (including, Doyle US 2012/0138679 A1; Digisonic JP 3921489 B2; Nishizawa JP 2006-184980 A; Miyata JP 2007-80289 A; Dainippon  JP 2014-92831 A), do not disclose, an electronic clinical record system “verifying, by the electronic chart system, whether the authentication high-density two-dimensional code matches a sequence of time stamp information of a symbol and satisfies a condition of the information (a connecting destination, a connection port, a main access key) for connecting to the electronic chart system, and outputs the personal information of the patient in the case where the condition is met”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/               Examiner, Art Unit 2433                                                                                                                                                                                         

/JEFFREY C PWU/             Supervisory Patent Examiner, Art Unit 2433